Filed 1/14/22 In re K.C. CA2/5

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 In re K.C., a Person Coming                                      B310516
 Under the Juvenile Court Law.                                    (Los Angeles County
                                                                  Super. Ct. No. 17CCJP02195A)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 M.M.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Stephen C. Marpet, Judge Pro Tempore.
Affirmed.
      Cristina Gabrielidis, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo Castro Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Kimberly Roura, Senior Deputy
County Counsel for Plaintiff and Respondent.
         __________________________________________

      At a March 2018 hearing where appellant M.M.
(mother) was not present, the juvenile court declared mother’s
twelve-year-old son K.C. (KC) a dependent under Welfare and
Institutions Code section 300 and scheduled a permanency
planning hearing without ordering reunification services for
mother.1 In November 2020, mother petitioned the court to
vacate its March 2018 findings and orders under section 388
and Ansley v. Superior Court (1986) 185 Cal.App.3d 477, 481
(Ansley).2 Mother argued the Los Angeles County Department
of Children and Family Services (the Department) had given
her improper notice of the March 2018 jurisdiction and
disposition hearings. The juvenile court denied mother’s
petition, and she challenges this decision on appeal. We reject
mother’s arguments and affirm the order denying mother’s
section 388 petition.




      1 Further section references are to the Welfare and
Institutions Code, unless specified otherwise.
      2Ansley authorized a party to a dependency proceeding to
use section 388 to seek relief for a due process notice violation.



                                 2
    FACTUAL AND PROCEDURAL BACKGROUND

Family Circumstances and Dependency Petition

       KC was born in 2005, when mother was 15 years old.
KC’s biological father was murdered when KC was less than
two years old, and mother feared gang retaliation. Sometime
in 2011 or 2012, an older family friend named Phil began
caring for KC. Phil moved to Los Angeles, taking KC with
him. Mother gave Phil temporary custody of KC to protect KC
from gang violence in Washington, D.C. Mother signed a
notarized letter granting custody of KC to Phil, but the letter
was never filed in any court. By early 2018, KC was 12 years
old and still living with Phil, who was 78 years old. Mother
was residing in Washington, D.C. with KC’s half-brothers,
ages 5 and 7. Mother was employed with a monthly income of
around $2,000.
       KC came to the Department’s attention in March 2017
after he missed 22 days of school, and Phil did not respond to
the school’s multiple attempts to contact him. The
Department took KC into protective custody in late November
2017 after KC was detained for spitting on a security guard
and social workers were unable to locate or contact Phil or
Phil’s roommate.
       On December 1, 2017, the Department filed a petition
alleging under section 300, subdivisions (b) and (g), that
mother’s whereabouts were unknown, father was deceased,
and Phil was unwilling and unable to provide care and
supervision for KC. Although the Department sent notice of
the detention hearing by certified mail to a Washington, D.C.




                                3
address, it is unclear whether the address was mother’s
correct address at the time. Neither mother nor Phil were
present at the detention hearing on December 4, 2017. The
court appointed counsel for KC. The court ordered the
Department to investigate KC’s legal status and “properly
notice [Phil] and the mother of the next court hearing.” It also
ordered monitored visits for Phil and mother, including phone
contact with mother.

December 2017 to March 2018 - Notice to Mother and
Jurisdiction and Disposition Hearing

       A social worker interviewed Phil on December 21, 2017.
Phil reported he had been caring for KC since KC was young
and did not intend to leave KC unsupervised. Phil offered
explanations for his unavailability during the Department’s
initial investigation and for KC’s school absences. Phil was
unaware of KC’s recent involvement with a gang, but did
acknowledge that KC had started stealing clothes and missing
school after a tagging incident with a group of older friends.
Phil wanted KC returned to his care and was willing to comply
with court reunification orders.
       The social worker interviewed KC at school. KC
reported Phil has always provided for him and took good care
of him. He denied any neglect or abuse. When asked whether
he wanted to return to mother in Washington, D.C., KC said
he wanted to remain in Phil’s care, as he was bonded to Phil
and Phil was the person who has always taken care of him.
       The Department was able to make contact with mother
and learned her correct phone and address information.




                                 4
Mother spoke with a social worker by phone on January 11,
2018. Mother was coherent, engaged and did not appear to be
under the influence. Mother confirmed that she was confident
in Phil’s ability to care for KC. However, because Phil was
getting older and she did not want to put too much stress on
Phil, mother said she wanted KC back in her care. She
planned to comply with court orders and reunify with KC.
Mother reported she could not afford a plane ticket to Los
Angeles and would not be able to make it to court unless the
Department could pay for her airfare, nor could she take the
time off work. Phil reported he would try to help mother pay
for her plane ticket so she could show up in court. In a section
of the jurisdiction and disposition report entitled “concurrent
planning,” the report states that mother was informed about
concurrent planning and that if services were provided,
mother would only have one year of services to show her
commitment to reunification. Mother reported that she
wanted Phil to be KC’s caregiver unless he was unable to care
for KC, in which case she wanted KC to be with family. There
is no indication in the record that mother ever asked for the
adjudication or disposition hearings (or any other hearings) to
be continued so that she could appear. Nor is there any
evidence that mother requested appointment of counsel for
approximately two years, until after January 4, 2020.
       The Department reported it might seek an order
bypassing reunification services for mother under section
361.5, subdivisions (b)(9), (b)(14), and (g).3 It recommended


        3
       Section 361.5, subdivision (b), lists circumstances under
which a juvenile court may deny reunification services to a
(Fn. continued on the next page.)




                                    5
that the court grant no family reunification for mother,
identify Phil as a de facto parent, and order reunification


parent. Subdivision (b)(9) applies when “the child has been found
to be a child described in subdivision (g) of Section 300; that the
parent or guardian of the child willfully abandoned the child, and
the court finds that the abandonment itself constituted a serious
danger to the child; or that the parent or other person having
custody of the child voluntarily surrendered physical custody of
the child pursuant to Section 1255.7 of the Health and Safety
Code. For the purposes of this paragraph, ‘serious danger’ means
that without the intervention of another person or agency, the
child would have sustained severe or permanent disability,
injury, illness, or death. For purposes of this paragraph, ‘willful
abandonment’ shall not be construed as actions taken in good
faith by the parent without the intent of placing the child in
serious danger.”
       Subdivision (b)(14)(A) applies when “the parent or guardian
of the child has advised the court that the parent or guardian is
not interested in receiving family maintenance or family
reunification services or having the child returned to or placed in
the parent’s or guardian’s custody and does not wish to receive
family maintenance or reunification services.” Subdivision
(b)(14)(B) imposes the following additional requirements: “The
parent or guardian shall be represented by counsel and shall
execute a waiver of services form to be adopted by the Judicial
Council. The court shall advise the parent or guardian of any
right to services and of the possible consequences of a waiver of
services, including the termination of parental rights and
placement of the child for adoption. The court shall not accept
the waiver of services unless it states on the record its finding
that the parent or guardian has knowingly and intelligently
waived the right to services.”
       Subdivision (g) addresses requirements for when a court
schedules a hearing under section 366.26.




                                 6
services for Phil, specifically parenting and gang awareness
classes. On January 19, 2018, ten days before the scheduled
January 29, 2018 jurisdiction and disposition hearing, the
Department sent to mother by first-class mail a notice of
hearing, together with the petition and the Department’s
jurisdiction and disposition report. The same materials were
mailed to Phil at his Los Angeles address. The notice included
among several advisements that “You have the right to be
present at the hearing, to present evidence, and to be
represented by an attorney. The court will appoint an
attorney for you if you do cannot afford one.”
       By February 2018, KC was living with foster parent
D.B., with whom KC would continue living for the next 18
months. Also in February 2018, the court granted Phil’s
request for de facto parent status, appointed an attorney to
represent Phil in the proceeding, and ordered unmonitored
visits for Phil.
       The jurisdiction and disposition hearing was continued a
number of times, eventually taking place on March 27, 2018.
Mother was not present, and the court did not appoint counsel
to represent her. Phil’s appointed counsel was present, but
Phil was not. The court sustained amended allegations,
finding KC to be a dependent under section 300, subdivisions
(b)(1) and (g), and ordering him removed from mother’s
custody. The court ordered no family reunification services for
mother.4 The court also scheduled a 366.26 permanency


        4
        According to the March 27, 2018 minute order, the court
ordered no reunification services under section 361.5, subdivision
(b)(14). The record does not include a reporter’s transcript for the
(Fn. continued on the next page.)




                                    7
planning hearing.5 The court granted Phil unmonitored day
visits, with the Department having discretion to liberalize
visitation.

April 2018 to August 2019

       KC did well in his placement with D.B., making positive
progress by meeting with a therapist and rehabilitation
specialist weekly and participating in child and family team
(CFT) meetings every two to three months. Mother was not
listed as a participant in CFT meetings other than an initial
CFT meeting in April 2018. KC maintained contact with
mother by telephone, and had a large support team that
included mother. KC had twice weekly unmonitored day visits
with Phil.
       At the initial CFT meeting in April 2018, Phil and
mother participated by phone while KC participated in person.
KC’s goal was to reunify with Phil, and the team created a
plan to work towards that goal. KC admitted to using
prescription cough syrup during a visit with Phil, and
returning to his placement while under the influence.
       At a June 2018 CFT meeting, KC wanted to remain with
D.B. until he was able to return to Phil’s care, but Phil had not

March 27, 2018 hearing, but at the section 388 hearing on
January 15, 2021, county counsel argued the minute order did
not accurately reflect the basis on which the court denied
reunification services for mother.

      5The section 366.26 hearing was continued numerous
times during course of the proceedings, with the court holding
periodic permanency review hearings throughout.



                                 8
been able to secure stable housing, a requirement to move
forward with obtaining a Relative Family Approval (RFA)
assessment. KC requested that visits with Phil take place
outside the Boyle Heights and East Lost Angeles areas,
because the environment and easy access to drugs could
contribute to his engaging in risky behaviors.
       In August 2018, Phil missed a CFT meeting because he
missed the train and did not respond to attempts to call him so
he could participate by phone. The meeting focused on KC’s
goal of reunifying with Phil and acknowledging that Phil
might not be able to find stable housing in a location that is
safe for KC and might not be able to safely supervise KC.
       By October 2018, Phil had obtained stable housing and
began the RFA assessment process so that KC could move in
with him. The CFT team expressed concern that Phil’s new
home was close to where KC had previously affiliated with
gangs, but Phil believed he could keep KC busy and KC would
not make the same poor choices he had made in the past.
       CFT meetings in December 2018 and January 2019
focused on the possibility that KC would return to Phil.
However, during a weeklong visit with Phil around Christmas,
Phil allowed KC to go clothes shopping and hang out with
friends at Union Station on his own. Both activities
demonstrated the risk of KC returning to gang-related
activities, as KC purchased clothing identified with gang
members, and acknowledged that if someone had approached
him at Union Station and asked where he was from, he would
have responded with the name of the gang he was reportedly
initiated into at age 11.




                                9
       At a permanency planning review hearing in March
2019, the court ordered that over spring break, KC could have
extended visits with Phil, the Department would have
discretion to place KC with Phil once the RFA was completed,
and the RFA was to be completed by July 10, 2019.
       KC’s extended visits over spring break went well. At a
CFT meeting in late May 2019, the team acknowledged KC’s
significant progress, but also expressed concern about the fact
that his grades were slipping and he returned from a visit
with Phil appearing to be under the influence of drugs. The
Department suspended overnight visits in June 2019, after
KC returned from one overnight visit with a bruised/swollen
eye and from another visit appearing to be under the influence
of marijuana. When a social worker met with Phil to address
concerns about ensuring KC’s safety and Phil’s lack of
awareness of KC’s activities during visits, Phil minimized the
Department’s concerns. Phil also informed the Department
that he was withdrawing his application for RFA approval,
explaining that he did not know if KC would be placed with
him and he did not want to purchase a bed for KC. KC’s
permanent plan was updated to legal guardianship with D.B.,
with whom KC had been living since 2018. Both D.B. and KC
were in agreement with the new plan.
       KC and another foster youth who was newly placed with
D.B. ran away from D.B.’s home the night of August 11, 2019.
D.B. pointed out that KC had never run away before, but that
the newly placed foster youth had a history of running away in
his earlier placements and may have influenced KC to run
away as well.




                               10
      Mother reported she spoke to KC briefly on the morning
of August 12, 2019, and he said he was getting off a train. The
Department’s report surmised that the two youths had taken
an early morning train from Palmdale to Union Station.
Mother said she would contact the social worker if she heard
from KC. The court issued a protective custody warrant,
which was recalled a week later when KC was located. KC
was found in Boyle Heights on August 16, 2019, after being
shot in the calf by someone in a rival gang. Mother flew to Los
Angeles, visiting KC in the hospital and after his release. D.B.
monitored mother’s visits and reported that mother was loving
and affectionate, and KC appeared to enjoy mother’s attention
and affection. Prior to mother’s visits, KC had not seen his
mother since the age of five or six.
      KC ran away from D.B.’s home a second time on August
25, 2019. Based on KC’s social media conversations, D.B.
believed KC wanted to return to the East Los Angeles/Boyle
Heights area to be an active member in his gang. Mother then
returned to Los Angeles to try to locate KC, but she was not
able to find him. The social worker spoke to mother, who
denied any recent contact with KC or having any information
about KC’s whereabouts. Mother agreed to notify the social
worker if she had any updated information. The court issued
a new protective custody warrant.

August 2019 to January 2020

      KC remained missing from August to December 2019.
He stayed in the homes of different adult “homies” in Los
Angeles, and then some friends took him on a three-day drive




                                11
to Washington, D.C. where he arrived at his mother’s home on
Friday, December 27, 2019. During his time in Los Angeles,
he acquired multiple gang affiliation tattoos. While mother
and maternal relatives reportedly urged him to turn himself in
once he arrived in Washington, D.C., and eventually took him
to a police office, he only reported to a police station on
January 3, 2020, after he had been in Washington, D.C. for a
week. There is no indication in the record that mother
contacted anyone at the Department until after January 3,
2020. A child services agency in Washington, D.C. took KC
into protective custody, and a Department social worker
accompanied him on a return flight to Los Angeles on January
8, 2020. KC was placed with a new caregiver (T.N.).
       Mother and KC’s maternal great aunt both wanted KC
to be placed in Washington, D.C. under the care of either one
of them. KC also expressed he wanted to return to mother’s
care, and if that was not possible, he would like to be placed
with maternal great aunt. Mother reported that due to
financial difficulties, she was unable to attend the scheduled
January 15, 2020 court hearing, but she would make an effort
to attend in order to request KC’s return to her care. If she
was unable to be present, she would contact the court by
phone.
       Mother was not present at the hearing on January 15,
2020, but an attorney made a special appearance on mother’s
behalf.6 At the request of minor’s counsel and the


        6
        The reporter’s transcript reflects that mother’s attorney
announced her special appearance, but we see no appointment
order or indication of the special appearance in the clerk’s
(Fn. continued on the next page.)




                                    12
Department, the court recalled KC’s protective custody
warrant, ordered an evaluation of mother and maternal great
aunt under the Interstate Compact on the Placement of
Children (ICPC; Fam. Code, § 7900 et seq.), gave T.N.
educational decisionmaking authority and ordered the
Department to refer KC to Homeboy Industries for tattoo
removal and other providers.

February 2020 to November 2020

     On February 21, 2020, KC violently assaulted another
youth on or near school grounds and was arrested for felony
assault. A section 241.1 report filed on March 10, 2020
recommended that probation be the lead agency while KC had
juvenile delinquency and dependency cases pending.7 KC ran


transcript. When minor’s counsel requested an Interstate
Compact on the Placement of Children (ICPC) for maternal great
aunt, she also asked to explore mother as a placement option,
suggesting that mother’s counsel “may pursue a 388.” Mother’s
counsel responded, “I can’t make any requests. My
understanding is that notice probably is not an issue but out of
an abundance of caution, it’s special appearance for me today.”
Ten months later, on November 19, 2020, the same attorney was
appointed as mother’s counsel and filed a section 388 motion on
mother’s behalf.

        7
       Under section 241.1, subdivision (a), “Whenever a minor
appears to come within the description of both Section 300 and
Section 601 or 602, the county probation department and the
child welfare services department shall, pursuant to a jointly
developed written protocol described in subdivision (b), initially
(Fn. continued on the next page.)




                                    13
away on March 17, 2020, after smoking marijuana in T.N.’s
home. The court issued an arrest warrant for KC for violating
the terms of his house arrest. KC maintained communication
with the social worker, Phil, mother, and T.N. during March
and April. He reportedly did not want to turn himself in yet
because he was worried about the consequences with
probation, including possible detention in juvenile hall. He
was considering turning himself in, but did not want to be in
juvenile hall while COVID-19 was still so widespread.
       With Phil’s encouragement, KC turned himself in on
April 30, 2020. He admitted to the delinquency petition,
which was sustained as a felony count, and began serving a
five to seven month sentence at juvenile camp. On May 1,
2020, the dependency court vacated an upcoming review
hearing, continuing the hearing to November 19, 2020 due to
COVID-19. Mother’s ICPC request was approved on
September 25, 2020.
       In late September, KC’s multi-disciplinary team agreed
that probation would request an early release date (October
20) and recommend that the Department become the lead
agency. Due to KC’s involvement in incidents following that
meeting, his release date was changed to November 23, 2020.
       The Department’s November 2020 status review report
stated that KC had been actively participating in therapy and
substance abuse groups while in juvenile camp, and had made

determine which status will serve the best interests of the minor
and the protection of society. The recommendations of both
departments shall be presented to the juvenile court with the
petition that is filed on behalf of the minor, and the court shall
determine which status is appropriate for the minor.”




                                14
a lot of progress. KC appeared to have matured a great deal
and was preparing to become a father, as his girlfriend was
pregnant and due to give birth to their daughter on December
30, 2020.
       On November 16, 2020 the delinquency court granted a
section 778 petition,8 releasing KC to the Department, with
the Department taking over from probation as the lead
agency. The following day, KC was placed with new
caregivers (the Ps), who lived about a mile away from KC’s
girlfriend. The Ps were committed to helping KC with his
transition to fatherhood, including his participation in
prenatal care appointments and visits once the baby was born.
KC was very happy to be released from probation camp and
wanted to focus on doing well in school and being a present
and active parent for his daughter once she was born. The
concurrent planning assessment for KC recommended legal
guardianship with his maternal great aunt in Maryland, but
KC did not want to be placed with her. KC did not want to
live with any of his East Coast relatives, and preferred to
remain in the foster care system until he was ready to
emancipate.




      8 Section 778 provides that a when a minor has been
declared a ward of the court, a person having an interest in the
minor, including the minor’s parent or guardian ad litem, “may,
upon grounds of change of circumstance or new evidence, petition
the court in the same action in which the child was found to be a
ward of the juvenile court for a hearing to change, modify, or set
aside any order of court previously made or to terminate the
jurisdiction of the court.”



                               15
Mother’s Section 388 Petition

      On November 19, 2020, the court appointed counsel for
mother, appointing the same attorney who previously made a
special appearance on mother’s behalf in January 2020.
Mother filed a section 388 petition seeking to vacate the
court’s March 2018 jurisdiction and disposition orders based
on improper notice, or alternatively grant her reunification
services. As additional evidence of changed circumstances,
mother alleged her situation had stabilized and she had been
approved under ICPC for KC’s placement, and the
Department had resumed its status as lead agency. Mother
alleged KC was not in a stable placement with a permanent
plan, and it was in his best interests to live with his mother
and siblings, near extended family. The court scheduled a
hearing on mother’s petition.
      In an interim review report filed in January 2021, the
Department pointed out that the court’s minute order from the
March 27, 2018 jurisdiction and disposition hearings stated
that notices of the proceeding had been given as required by
law. The Department recommended denying mother’s section
388 petition because it would not be in the best interests of
teenaged KC to move to Washington, D.C. to return to
mother’s care. Rather, since his girlfriend became pregnant in
March 2020, KC had become adamant about remaining in Los
Angeles to be an active and involved parent. Shortly after
arriving at probation camp, KC left the gang and stopped
associating with gang members after four years of gang
involvement. Knowing he was going to be a father was the
only thing that was a strong enough motivator for him to leave




                               16
the gang, because he did not want his daughter to lose a
parent, as he did when he was young and his father was killed
due to gang violence. Responding to mother’s allegation that
KC was not in a stable placement and had no permanent plan,
the Department pointed out that the Ps wanted KC to
continue to be placed with them. The location of their home
within walking distance of KC’s girlfriend’s home would allow
him to have regular contact and involvement in her life once
the baby was born. KC said it was too soon to know if he
wanted a legal guardianship with the Ps, but he wanted to
continue in their care and did not want to return to mother
across the country. KC’s girlfriend was 16 years old, and her
mother would not allow her to move out of the home until she
was 18.
       At the section 388 hearing, the Department argued that
the court should reject mother’s improper notice argument
because mother was actually aware of the proceedings and did
not assert otherwise. Both the Department and minor’s
counsel argued that while conjoint counseling between KC and
mother might be helpful, mother’s alternate requests for
placement or reunification services were not in KC’s best
interests, as he wanted to stay in Los Angeles to remain close
to his newborn daughter. The argument from mother’s
counsel focused on the absence of any indication that anyone
reached out to mother to give her the opportunity to have
counsel appointed at the outset of the case. On the question of
whether mother had been prejudiced by the disposition order
bypassing reunification services, county counsel acknowledged
that the court’s minute order stated the court denied
reunification under subdivision (b)(14), which required a




                               17
written waiver, but her recollection was that the intention at
the disposition hearing was to deny reunification under a
different subdivision pertaining to abandonment.
       The juvenile court denied the section 388 petition,
rejecting her argument under Ansley, supra, 185 Cal.App.3d
477 and finding that granting the requested relief would not
be in minor’s best interests. The court stated that Mother
actually knew about the case, communicated with the
Department, and “all she needed to do was pick up the phone,
call the clerk say, I want a lawyer and a lawyer would have
been appointed. She didn’t do that. She didn’t do anything.
But she continued to participate in this program with – after
this case started with this child. It wasn’t as if she didn’t
know about it and didn’t participate in it. So I’m denying
Ansley. I’m denying the 388. I don’t think it’s in this child’s
best interest at this time.” The court denied mother’s section
388 petition, stating it was denying the Ansley notice
argument and finding that 388 relief was not warranted
because the requested relief was not in minor’s best interests.
The court did not expressly address mother’s argument about
the denial of reunification services. Mother timely appealed.9

                        DISCUSSION

      Mother contends that the juvenile court erred in denying
her January 2020 section 388 petition because statutorily
defective notice of the March 2018 jurisdiction and disposition

      9The juvenile court continued the section 366.26 hearing to
May 2021. The record does not disclose the outcome of that
hearing.



                                18
hearing resulted in a constitutional violation of her right to
counsel. Although the Department’s notice fell short of
statutory requirements, mother has not shown how the
deficient notice caused her non-appearance at the hearing or
her failure to request appointment of an attorney to represent
her. Without such a showing, or any other explanation of how
the lack of statutory compliance prejudiced mother, we affirm.

Standards of Prejudice and Review

     Mother challenges the juvenile court’s denial of her
section 388 petition. We review the court’s ruling on the
petition for abuse of discretion (In re E.S. (2011) 196
Cal.App.4th 1329, 1335), but consider the underlying
determination whether mother received adequate notice de
novo (In re J.H. (2007) 158 Cal.App.4th 174, 183). In
determining whether any error in attempted notice is
prejudicial, we apply the harmless beyond a reasonable doubt
standard of prejudice. (In re Marcos G. (2010) 182
Cal.App.4th 369, 387 (Marcos G.); In re J.H., supra, 158
Cal.App.4th at p. 183; but see In re R.F. (2021) 71
Cal.App.5th 459, 474 [applying the Watson standard
requiring a reasonable probability of a more favorable result
because prejudice can be determined without a speculative
inquiry].)

Statutory and Constitutional Notice Requirements

      “Notice is both a constitutional and statutory imperative.
In juvenile dependency proceedings, due process requires parents




                               19
be given notice that is reasonably calculated to advise them an
action is pending and afford them an opportunity to defend.” (In
re Jasmine G. (2005) 127 Cal.App.4th 1109, 1114.) “‘A parent’s
fundamental right to adequate notice and the opportunity to be
heard in dependency matters involving potential deprivation of
the parental interest [citation] has little if any, value unless that
parent is advised of the nature of the hearing giving rise to that
opportunity, including what will be decided therein. Only with
adequate advisement can one choose to appear or not, to prepare
or not, and to defend, or not.’ [Citation.]” (In re Daniel F. (2021)
64 Cal.App.5th 701, 712 (Daniel F.).)
       “After a petition is filed seeking to have a child declared
a dependent of the court, the juvenile court must set a
jurisdictional hearing within a specified period. [Citations.]
Once the jurisdictional hearing has been set, notice must be
given to the appropriate parties (§ 291, subd. (a)) and must
include, among other things, the date, time and place of the
proceeding and a statement of the ‘nature of the hearing.’
(§ 291, subd. (d)(1)–(5).)” (In re Wilford J. (2005) 131
Cal.App.4th 742, 749.) If the child is detained and the person
to be noticed was not present at the detention hearing, notice
of the jurisdiction/disposition hearing must be served on the
person by personal service or by certified mail, return receipt
requested. (§ 291, subd. (e)(1).) The notice must include a
copy of the petition. (Id., subd. (d)(7).) “[A]lthough section
291, subdivision (e) requires either personal service or service
by mail, return receipt requested if the minor is detained and
the person to be served was not at the initial petition hearing,
there is no requirement in that provision that the social
services agency receive a return receipt signed by the parent.




                                 20
Lack of a signed return receipt is not proof that a parent did
not receive a notice; Evidence Code section 641 provides a
presumption that letters that are correctly addressed and
properly mailed have been received in the ordinary course of
mail. (In re J.H.[, supra] 158 Cal.App.4th [at pp.] 183–184.)”
(Marcos G., supra, 182 Cal.App.4th at pp. 386–387.)
       In addition to this statutory right, a parent has a due
process right to notice of the jurisdiction and disposition
hearings. “Since the interest of a parent in the
companionship, care, custody, and management of his [or her]
children is a compelling one, ranked among the most basic of
civil rights [citations], the state, before depriving a parent of
this interest, must afford him [or her] adequate notice and an
opportunity to be heard.” (In re B.G. (1974) 11 Cal.3d 679,
688–689.) To satisfy due process, the notice must be
“‘reasonably calculated, under all the circumstances, to
apprise interested parties of the pendency of the action and
afford them an opportunity to present their objections.’” (In re
Claudia S. (2005) 131 Cal.App.4th 236, 247.) Thus, “[s]ocial
service agencies, invested with a public trust and acting as
temporary custodians of dependent minors, are bound by law
to make every reasonable effort in attempting to inform
parents of all hearings.” (In re DeJohn B. (2000) 84
Cal.App.4th 100, 102.)
       “‘Social services agencies, invested with a public trust and
acting as temporary custodians of dependent minors, are bound
by law to make every reasonable effort in attempting to inform
parents of all hearings. They must leave no stone unturned.’”
(Daniel F., supra, 64 Cal.App.5th at p. 711.) “‘[B]ecause the
failure to give notice carries such grave consequences in the




                                 21
dependency court,’ ‘[w]here [the agency] fails even to make an
effort to provide [the parent] the procedural safeguard of notice,
reversal is mandated.’ (In re DeJohn B. [supra,] 84 Cal.App.4th
[at pp.] 102, 107, 109–110 [reversing termination of parental
rights where mother was not given notice of the six-month
hearing at which reunification services were terminated and
section 366.26 hearing was scheduled].)” (In re R.A. (2021) 61
Cal.App.5th 826, 836.)
       Mother contends notice was defective because it was not
provided by certified mail or personal service, as required by
section 291, subdivision (e)(1). Mother primarily argues that
the Department’s failure give her notice by either personal
service or certified mail caused her to lose not only her right to
appear, but her right to legal representation. Although
mother argues that the statutory defect also violated her right
to constitutional due process, she does not explain how the
statutory defect caused her any prejudice. Mother does not
dispute that the Department made a reasonable effort to
notify her of the dependency proceeding, including the
jurisdiction and disposition hearings. She also does not
dispute that she was aware of the dependency case and that
she was in telephonic contact with the Department about the
case.

No Right to Counsel Without a Request

     Despite evidence that mother was in contact with the
Department since January 2018, and ongoing communications
between mother and the Department demonstrated that
mother was aware of the dependency proceeding involving KC,




                                22
there is no evidence mother ever appeared in court or
otherwise requested appointment of counsel until January
2020, after KC ran away from his foster placement and
traveled to Washington, D.C. Mother argues the statutory
notice error “implicated her right to counsel”, because she had
a statutory right to counsel under section 317, subdivision
(b).10 This argument incorrectly conflates the statutory notice
requirements and the absence of appointed counsel, ignoring
the requirements for appointment of counsel.
       “Generally, . . . counsel is only to be appointed for an
indigent parent when that parent ‘appears and requests such
appointment or otherwise communicates to the court such a
desire.’” (In re Andrew M. (2020) 46 Cal.App.5th 859, 864–
865, italics omitted.) The very cases mother cites to show
prejudice from the claimed notice error highlight her failure to
establish a deprivation of counsel. (See In re Al.J. (2019) 44
Cal.App.5th 652, 669 [defective notice deprived father of right
to appear and right to counsel where “father unambiguously
requested to be present at the jurisdiction and disposition
hearing, a request that can reasonably be interpreted as
including a request for appointment of counsel”]; In re J.P.
(2017) 15 Cal.App.5th 789, 794 [juvenile court erroneously
denied parent’s request to reappoint counsel].) Mother does
not argue that she was deprived of an opportunity to be
present at the jurisdiction and disposition hearing because of
the defective notice, nor does she argue that the notice defect
caused her to believe she could not request appointment of
counsel. There is no evidence in the record that mother took

      10 Mother does not assert a constitutional right to counsel
at the proceedings below.



                                23
any action or made any statement that could be reasonably
interpreted as a request for appointment of counsel. We reject
mother’s attempt to characterize the Department’s statutory
notice error as implicating her right to counsel.

Harmless Error

       We agree with the Department that any notice error was
harmless, regardless of whether we view the error as a
statutory violation or a constitutional one. (Compare Marcos
G., supra, 182 Cal.App.4th at p. 383 [statutory error was
harmless]; In re J.P. (2017) 15 Cal.App.5th 789, 798 [harmless
error analysis applies in juvenile dependency proceedings even
where the error is of constitutional dimension].)
       The obstacle to mother’s attendance in court, and
presumably her inability to seek reunification services, was
not a lack of notice; the critical factor was mother’s willingness
to permit Phil to be KC’s primary caregiver and recipient of
reunification services, in addition to obstacles presented by
the geographical distance and money. Mother stated
unequivocally to the social worker that she would be unable to
afford a plane ticket to Los Angeles, and Phil stated he would
try to get a plane ticket for mother to attend. Despite
remaining in telephone contact with KC as well as the social
worker, mother’s sole expression of interest in reunification
services was based on a belief that Phil was getting older, and
so caring for KC would be too challenging for Phil. As early as
January 2018, the Department reported that Phil and KC
would be participating in a CFT meeting “to address any
orders of the court and [Phil’s] position in the child’s team.




                                 24
Mother may be asked to participate by phone, if she is
available.” Despite ongoing communication between mother
and KC throughout the case, KC’s primary desire until June
2019 was to reunify with Phil, not mother, and mother
acquiesced to that plan.
       When it became apparent that reunification with Phil
was no longer a viable option, KC’s new plan in June 2019 was
not reunification with mother, but rather legal guardianship
with foster parent D.B. Even though mother flew to Los
Angeles twice in August 2019, first after KC was shot and
again when he ran away a second time, it was not until
December 2019 after KC appeared in Washington, D.C., did
mother and KC even ask about the possibility of placement
closer to mother. Only after KC turned up in Washington,
D.C., months after having run away from his foster placement,
does it appear that mother finally took steps to request
appointment of counsel. Even then, it took ten months, from
January to November 2020, for mother to seek relief under
section 388. Ultimately, KC opposed efforts to place him with
mother or maternal relatives because he wanted to be present
for his newborn daughter.
       While we disagree that mother has shown notice error
under Ansley, supra, 185 Cal.App.3d 477, to the extent the
trial court might have erred in rejecting mother’s argument
about inadequate notice, any error was harmless.




                              25
                       DISPOSITION

      The juvenile court’s denial of Mother’s section 388
petition is affirmed.




                                     MOOR, J.


We concur:



             RUBIN, P.J.



             KIM, J.




                                26